Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-22-22 has been entered.

Claims 30, 48, 49, 55, 56, 64, 73-94 are pending.

Claims 30, 48, 49, 55, 56, 64, 73-77, 82, 83 and 88-94 are under examination.

Claims 78-81 and 84-87 are withdrawn as being drawn to a non-elected invention.

The prior rejection under 35 U.S.C. 103 as being unpatentable over the English language translation of Wang et al. (WO2016008405) as evidenced by Sahin et al. (US20090169547) in view of Chmielewski et al. (WO2015028444, hereinafter “Chm”) has been withdrawn in view of applicant’s arguments.  In particular, the examiner agrees with applicant’s argument that given the teachings of Almisbak et al. it would not have been obvious to the ordinarily skilled artisan to replace the CD8-derived spacer of Wang with an IgG1-derived spacer, even with an IgG1 hinge only based spacer, with a reasonable expectation of success.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Knowledge in the art

At page 6-7 bridging paragraph – page 7, 1st full paragraph of Sahin et al. (WO2015150327, cited herewith) teaches:

“Claudins are integral membrane proteins located within the tight junctions of epithelia and endothelia.  Claudins are predicted to have four transmembrane segments with two extracellular loops, and N- and C-termini located in the cytoplasm.  The Claudin (CLDN) family of transmembrane proteins plays a critical role in the maintenance of epithelial and endothelial tight junctions and might also play a role in the maintenance of the cytoskeleton and in cell signalling.  Claudin-6 (CLDN6) is an oncofetal gene expressed in murine and human stem cells as well as embryoid bodies committed to the epithelia cell fate….[a]s a tumor-associated antigen it can be classified as a differentiation antigen due to its expression during early stage of epidermal morphogenesis where it is crucial for epidermal differentiation and barrier formation. Additionally expression was observed in epithelial tissues or neonatal normal epithelial tissue of tongue, skin, stomach and breast….[b]esides that, own data also reveal low or very low expression of CLDN6 in human placenta, urinary bladder, endometrium, prostate and the peripheral nerve and frequent overexpression of CLDN6 in different cancers.  CLDN6 has been demonstrated to be overexpressed in tumors, including pediatric brain tumors, gastric adenocarcinomas and germ cell tumors as well as visceral carcinomas such as ovarian carcinomas (Figure 4).  It has also been demonstrated that overexpression of CLDN6 in gastric cancer cells results in increased invasiveness, migration and proliferation suggesting that CLDN6 is a marker for poor prognosis and may play a potential role in maintaining the malignant phenotype.  In addition, it has been shown that CLDN6 functions as cancer suppressor via inhibition of cell proliferation and induction of apoptosis in breast cancer cell lines.

The frequent overexpression of CLDN6 on tumors qualifies this molecule as a highly attractive target for development of therapeutics directed against CLDN6 such as vaccine therapeutics and therapeutic antibodies.  However, hitherto no HLA-A*2-restricted CLDN6 T cell epitopes and T cell receptors targeting CLDN6 have been described and it is unknown whether CLDN6 expressing cancer cells can be targeted in vivo by immunotherapies involving T cells using active or passive immunization approaches.”

At col. 2, 1st paragraph – last full paragraph Sahin et al. (8425902, hereinafter Sahin #2) teaches:

“The claudin 18 (CLD18) molecule…is an integral transmembrane protein with a molecular weight of approximately 27 .9/27.72 kD.  Claudins are integral membrane proteins located within the tight junctions of epithelia and endothelia.  Tight junctions organize a network of interconnected strands of intramembranous particles between adjacent cells. In tight junctions, occludin and claudins are the most prominent transmembrane protein components.  Due to their strong intercellular adhesion properties they create a primary barrier to prevent and control the paracellular transport of solutes and restrict the lateral diffusion of membrane lipids and proteins to maintain cellular polarity.  Tight junction forming proteins are critically involved in organizing epithelial tissue architecture.  We assumed that such proteins may be barely accessible to antibodies in well-structured epithelia but become exposed on tumor cells.  CLD18 is a tetraspanin and has as such 4 hydrophobic regions….

CLD18Al is selectively expressed on normal lung and stomach epithelia, whereas CLD18A2 is expressed only on gastric cells (Niimi, Mol. Cell. Biol. 21 :7380-90, 2001).  Most importantly, CLD18A2 is restricted to the differentiated short-lived cells of stomach epithelium but is devoid from the gastric stem cell region. Using sensitive RT-PCR, we have shown that both variants are not detectable at all in any other normal human organ, but are robustly expressed in several
cancer types including stomach, esophageal, pancreatic and lung tumors as well as human cancer cell lines. Expression is most prominent in the adenocarcinoma subtypes of these
indications….”

At col. 3, 2nd full paragraph – 4th full paragraph Sahin #2 teaches:

“The molecular and functional characteristics of CLD18 make this molecule a highly interesting target for antibody based cancer therapy.  These are in particular (i) the absence of CLD18 from the vast majority of toxicity relevant normal tissues, (ii) the restriction of CLD18A2 variant expression to a dispensible cell population as differentiated gastric cells, which can be replenished by target-negative stem cells of the stomach, (iii) hints to potential differential glycosylation between normal and neoplastic cells, and (iv) the presence of different conformational topologies.  Moreover, the role of CLD18 as tight junction protein may further contribute to a good therapeutic window.  Because tumor cells express claudins but often do not form classical tight junctions by homotypic and heterotypic association of claudins as found in normal epithelial tissue, tumor cells may have a considerable pool of free claudin that is amenable to extracellular antibody binding and immunotherapy.  It is possible that binding epitopes of claudins in healthy epithelium are shielded within tight junctions from the access by such antibodies.

Furthermore, the high plasma membrane expression observed according to the invention not only for primary tumors but also for metastases derived from CLD18A2 expressing primary tumors, in particular, gastric tumors, make CLD18A2 specific antibodies a valuable tool for the prevention, treatment and/or diagnosis of cancer metastasis, in particular metastasis derived from gastric tumors, such as lymph node metastasis, peritoneal metastasis and Krukenberg tumors.

The object of the invention is to provide antibodies useful for therapy of diseases wherein CLD18 is expressed, such as tumor diseases. The antibodies described herein have also utility in diagnosing such diseases.”

Gonzalez-Mariscal et al. (Progress in Biophysics & Molecular Biology 81 (2003) 1–44, cited herewith) provides a review of Tight Junction (TJ) proteins.  

For example, in Section 2.1 Gonzalez-Mariscal describes tetraspan TJ proteins found in epithelial and endothelial cells:

“In this section we will refer to integral TJ proteins whose structure predicts four transmembrane
regions with two extracellular domains, and with both amino and carboxyl terminal ends oriented
towards the cytoplasm. While certain TJ tetraspans have both extracellular loops of approximately the same size (e.g. occludin), some have one extracellular loop larger than the
other (e.g. claudins and tetraspanins) (Fig. 2).”  (see page 5, 1st full paragraph and Fig. 2).

At page 7, 4th full paragraph, Gonzalez-Mariscal teaches: “By data base searching and cDNA and genomic cloning the claudin family has expanded to 24 members (Table 1) (Tsukita et al., 2001).  All claudins encode 20–27 kDa proteins with four transmembrane domains, two extracellular loops where the first one is significantly longer than the second one, and a short carboxyl intracellular tail (Fig. 2),” wherein claudins 6 and 18 are listed in Table 1.

Given the above knowledge in the art the ordinarily skilled artisan would have readily appreciated that i) claudins 6 and 18 are overexpressed in a variety of cancers, ii) claudins  6 and 18 are poorly expressed in non-cancerous tissues, and/or if expressed, are likely to be inaccessible in non-cancerous tissues, iii) anti-claudin-6 and anti-claudin-18 antibody-based biotherapeutics hold great promise for the treatment of claudin 6 and claudin 18 expressing cancers, and iv) claudins, in general, including claudins 6 and 18, are small proteins of 20-27 kDa having four transmembrane domains and two extracellular lops where the first loop is significantly longer than the second loop.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 48, 49, 55, 56, 64, 73-77, 82, 83, 88-94 are rejected under 35 U.S.C. 103 as being obvious over Sahin et al. (WO2015150327) (which has a common assignee and/or inventor with the instant application) in view of Micke et al. (Int. J. Cancer: 135, 2206–2214 (2014), cited herewith) and Sahin et al. (8425902, cited herewith, hereinafter Sahin #2).

The applied reference WO2015/150327 has a common assignee or inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Sahin teaches a claudin-6-specific CAR, designated “CAR-28ζ,” which was well expressed on the surface of CD4 and CD8 T cells, and which mediated significant lysis of CLDN6 expressing tumor cell lines in vitro (see Example 4 and Figs. 12 and 13), as well as in an in vivo model (see Example 6 and Fig. 21).  Notably, as further described in Example 4, in an in vitro proliferation assay the CLDN-6-specific CAR results in a significant proportion of proliferating T cells (44%) upon stimulation with CLDN6 RNA-transfected autologous iDC (see Fig. 14), leading Sahin to choose CLDN6-CAR-28ζ as the “lead structure” for preclinical and clinical development (see page 97 at lines 13-16).  At page 25, last full paragraph – page 25-26 bridging paragraph, Sahin teaches CLDN6 is differentially expressed in tumor tissues including lung cancer such as non-small cell lung cancer (NSCLC), and Sahin further teaches the treatment of cancer by administering a cell comprising an artificial T cell receptor such as the CLDN-6 CAR-CD28ζ (see claims 14-32, 36 and 38). 

The ordinarily skilled artisan would readily appreciate that the sequence listing of Sahin teaches a single example of an “Artificial T cell receptor” comprising a signal peptide joined to an anti-CLDN-6 scFv joined to a human IgG1 Fc fragment joined to human CD28 transmembrane and CD28 intracellular domain joined to a human CD3ζ domain, SEQ ID NO: 46.  Moreover, given the teachings of Sahin as a whole, the ordinarily skilled artisan would immediately understand that SEQ ID NO: 46 is the sole working example of a CLDN6 CAR-28ζ disclosed by Sahin.

However, Sahin does not explicitly teach an artificial T cell receptor which binds to claudin-18.2 (CLDN18.2) but not to CLDN18.1 and, when expressed by a T cell, mediates specific lysis of a cell expressing CLDN18.2 on its surface, the artificial T cell receptor comprising a binding domain for CLDN18.2, a transmembrane domain, an IgG I-derived spacer region which links the binding domain for CLDN18.2 to the transmembrane domain, a T cell signaling domain, and a co-stimulation domain, wherein the binding domain for CLDN 18.2 comprises (i) an antibody heavy chain variable region (VH) comprising a set of VH complementarity-determining regions VHCDR1, VHCDR2 and VHCDR3: GYTFTSYW (VHCDRI), IYPSDSYT (VHCDR2), and TRSWRGNSFDY (VHCDR3) and (ii) an antibody light chain variable region (VL) comprising a set of VL complementarity-determining regions VHCDRI, VHCDR2 and VHCDR3: QSLLNSGNQKNY (VLCDRI), WAS (VLCDR2), and QNDYSYPFT (VLCDR3) and wherein the transmembrane domain and the co-stimulation domain comprise an amino acid sequence represented by SEQ ID NO: 39.

Micke evaluated the protein expression patterns for CLDN6 and CLDN18.2 in 355 patients with NSCLC using immunohistochemistry (see page 2209, right col., 1st full paragraph and Fig. 1).  In the paragraph that follows this teaching, Micke described how, while CLDN-6 and CLDN-18.2 are expressed by a fraction of NSCLC cells, in most instances a cancer cell expresses one or the other claudin, i.e., any given cancer cells generally does not express both CLDN-6 and CLDN-18.2 (see also at page 2211, left col., 1st and 3rd full paragraphs; at page 2212 at 1st full paragraph).  In the paragraph that follows this teaching, Micke describes how CLDNs-6 and -18.2 are not expressed in non-malignant lung tissue.  Consistent with the knowledge in the art, at page 2211, right col., 4th full paragraph, Micke teaches while certain CLDN family members are insufficiently tumor-cell-selective to be suitable drug targets given their broad expression in normal tissue, “…CLDN18.2 and CLDN6 are the exceptions and have become drug targets with antibodies against them being currently tested. 11,29,32”

At page 2213, 1st – 3rd full paragraphs, Micke concludes: 

“The prevalence of CLDN18.2 (3.7%) and CLDN6 (6.5%) expression may initially appear low.  Nonetheless, these low percentages are not surprising, as NSCLC is a heterogeneous cancer with multiple histological subgroups and distinct genetic features in smaller subsets.16,29,44 Similarly, other clinically relevant drug targets in NSCLC reveal low frequencies in Caucasians, for instance ALK and ROS1 rearrangement (targets of critozinib) are found in 2–7% and 1–2%, respectively and EGFR mutations (target of erlotinib, gefitinib, afatinib) are present in 10–15% of patients with NSCLC.4,5,45  Thus, with frequencies of 4–7%, CLDN6 and CLDN[18.2] would qualify as therapeutic targets.

In summary, our findings show expression of both CLDN6 and CLDN18.2 proteins in NSCLC samples and thus suggest both CLDN6 and CLDN18.2 as NSCLC drug targets….These data may add novel therapeutic drugs to the diversified armamentarium of drugs used to address the heterogeneity of NSCLC.”  

(emphasis added).
Given the teachings of Sahin and Micke it would have been obvious to one of ordinary skill in the art that, in the same way a CLDN-6 CAR-CD3ζ could be used to treat NSCLC, so too could a CLDN-18.2 CAR-CD3ζ be used to treat NSCLC.  Indeed, the ordinarily skilled artisan would have been motivated to create a CLDN-18.2 CAR-CD3ζ given the teachings of Micke that, while CLDN-6 and CLDN-18.2 are expressed by a fraction of NSCLC cells, in most instances a given cancer cell expresses one or the other claudin, i.e., any given cancer cell generally does not express both CLDN-6 and CLDN-18.2.  Thus, it would have been obvious to the ordinarily skilled artisan that cells comprising CLDN-6 and/or CLDN-18.2-specific CARs could advantageously be used for the treatment of NSCLC.  The ordinarily skilled artisan would have been motivated to equip cells with CLDN-6 and/or CLDN-18.2-specific CARs for the treatment of NSCLC given the frequency of expression of each of this cancer associated antigens is relatively low on NSCLC cells, pointing to the obvious advantage of targeting both, and further given any given cancer cell generally does not express both CLDN-6 and CLDN-18.2.  

Further in this regard it would have been obvious to the ordinarily skilled artisan to make a CLDN-18.2 CAR-CD3ζ with a design substantially similar to the CLDN-6 CAR-CD3ζ of Sahin knowing that CLDN-18.2 and CLDN-6 have conserved structures, and thus expecting a cell expressing a CLDN-18.2 CAR-CD28ζ will, like a cell expressing the CLDN-6 CAR-CD28ζ, kill NSCLC cells expressing the cognate antigen.

As to a CLDN-18.2 binding domain, Sahin #2 teaches a number of anti-CLDN-18.2 antibodies that i) bind to CLD18A2 but not to CLD18A1, ii) mediate ADCC and CDC induced killing of cells expressing CLD18A2 and iii) exhibit strong staining of HEK293-CLD18A2 xenograft tumors and gastric cancer specimens, including the 175D10 antibody (see col. 7, lines 59-62; col. 8, lines 11-13; col. 20, lines 9-12; col. 76, lines 7-11; col. 82, lines 59-67).  At col. 21, lines 7-12, Sahin #2 teaches “FIG. 34 shows prolonged survival by treatment with chimeric antibodies ch-175D10…in an early treatment xenograft model,” and “FIG. 35 shows prolongation of survival by treatment with chimeric…ch-175D10…in an advanced treatment xenograft model.”  (see also at col. 72, lines 25-60).  Table 4 of Sahin #2 discloses the heavy and light chain sequences of the 175D10 antibody, SEQ ID Nos: 135 and 142.    The selection of anti-CLDN18.2 antibodies as “Clinical Lead Candidates,” includes the 175D10 antibody is outlined in Section 10 of Sahin #2 at cols. 77-78.

Given the teachings of Sahin #2 it would have been obvious to one of ordinary skill in the art that the heavy and light chain variable domains of the 175D10 antibody could be substituted for the heavy and light chain variable domains of the CLDN-6 CAR-CD3ζ of Sahin to make a CLDN-18.2 CAR-CD3ζ.  The ordinarily skilled artisan would have been motivated to make use of the heavy and light chains of the 175D10 antibody of Sahin #2 as the source of anti-CLDN-18.2 antibody chains given the favorable CLD18A2 tumor cell staining and killing properties of the 175D10 antibody.  In so doing the ordinarily skilled artisan would be making a CAR-CD3ζ identical to SEQ ID NO: 41 of the instant claims.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644